DETAILED ACTION
This office action is in response to the communication received October 25, 2021 concerning application number 16/361,046. 
The amendments of claims 64, 65, 67, 68, and 71 are acknowledged as well as the terminal disclaimers related to patent numbers US 8,702,643; US 10,238,535; US 8,333,726; and US 9,763,824.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendments of claims 64, 68, and 71 results in these claims having adequate support in the manner provided by 35 USC 112, first paragraph and as such, these amended claims can no longer be rejected by Rapacki et al. (US 2010/0274204) due to their priority and as such, previous 102(b) rejections of claims 64, 68, and 71 over Rapacki are withdrawn. 
Previous claim objections are withdrawn in response to amendments to the claims. 

Response to Arguments
Previous double patenting rejections are withdrawn in response to the filing of terminal disclaimers related to US 8,702,463; US 10,238,535; US 8,333,726; and US 9,763,824. 
Applicant’s arguments regarding the rejection for improper Markush grouping of alternatives is not persuasive. Applicant argues because similar claims have been allowed, the MPEP guidance regarding Markush grouping of alternatives should be ignored. This is not persuasive as this is a different patent application and patentability laws and rules should be followed. 
Applicant did not argue the 35 USC 112(b) rejections and did not address these rejections with amendments and as such, they appear below. Furthermore, if Applicant argues again that similar claims have been allowed, this argument again would not be persuasive as this is a different patent application and patentability laws and rules should be followed. 

Claim Rejections
Claims 65 and 67 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117. 
The Markush grouping of 65 and 67 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: alternatives are not in the same art-recognized class (polymer foam versus polyurethane, polyethylene, acrylate, etc.).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63, 65, 67, 70, and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 63 and 70, the limitation “pre- and post-surgical ocular indications…or post surgical inflammation or pain” render the claim indefinite due to the use of “and” as well as multiple uses of “or” making, the list making it unclear whether some of these are required with others while “at least one of” suggests only one is required.
Claim 71 is rejected as a dependent of claim 70.
Regarding claims 65 and 67, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 65 and 67 recites the broad recitation polyethylenes, and the claim also recites ultra high molecular weight polyethylene which is the narrower statement of the range/limitation. Similarly, claim 65 recites the broad limitation collagen as well as extruded collagen and polymer foam along with a list of specific polymers. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Allowable Subject Matter
Claims 52-62, 64, 66, and 68-69 are allowable and claims 63, 65, 70, and 71  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art found is Prescott (US 2006/0020253) and Missel et al. (US 2007/0092570), which do not disclose the required extending in a third direction, and one of ordinary skill in the art would not be motivated to add such an extension absent glancing into applicant’s specification.

Conclusion
This office action is made non-final due to the addition of the rejection of claim 71 under 35 USC 112(b), related to its dependency to claim 70.
A phone call was made to Koren Anderson on November 1, 2021 and a message was left requesting the discussion of a possible Examiner’s Amendment in order to address the above claim rejections. However, no phone call was ever received in response to that message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781